 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11
      JENNIFER MELLO,                                     Case No. 1:18-cv-01216-AWI-EPG
12
                         Plaintiff,                       ORDER GRANTING MOTION TO
13                                                        PROCEED IN FORMA PAUPERIS
                         v.
14                                                        (ECF No. 5)
      COUNTY OF KERN, et al.,
15                                                        ORDER DIRECTING PLAINTIFF TO
                         Defendants.                      FILE USM-285 FORMS
16
                                                          RESPONSE REQUIRED WITHIN
17                                                        THIRTY (30) DAYS

18

19          On September 6, 2018, Jennifer Mello (“Plaintiff”), through counsel, commenced this
20   action by filing a Complaint against County of Kern and Kern County Sheriff Donny Youngblood
21   (“Defendants”). (ECF No. 1.) Plaintiff also filed an application to proceed in forma pauperis
22   pursuant to 28 U.S.C. § 1915. (ECF No. 3.) On September 19, 2018, the Court denied the
23   application without prejudice as Plaintiff failed to make the requisite showing of indigency with
24   particularity. (ECF No. 4.)
25          On October 4, 2018, Plaintiff filed a renewed application to proceed in forma pauperis.
26   (ECF No. 5). Plaintiff has now made the requisite showing under 28 U.S.C. § 1915(a).
27   Accordingly, the application to proceed in forma pauperis is GRANTED.
28   \\\



                                                      1
 1          The Court has also reviewed the Complaint and has determined that service of process is

 2   appropriate. As Plaintiff is proceeding in forma pauperis, the United States Marshals Service will

 3   effect service of process. See Fed. R. Civ. P. 4(c)(3).

 4          Accordingly, IT IS HEREBY ORDERED that:

 5               1. Service is appropriate for the following defendant(s):

 6                       a. County of Kern; and

 7                       b. Donny Youngblood, Kern County Sheriff

 8               2. The Clerk of the Court shall send Plaintiff two (2) USM-285 forms, two (2)

 9                  summonses, one (1) Notice of Submission of Documents form, one (1) Instruction

10                  Sheet, and one (1) copy of the Complaint;

11               3. Within thirty (30) days from the date of service of this order, Plaintiff shall

12                  complete the Notice of Submission of Documents form and submit the completed

13                  form to the Court with the following documents:

14                  a.      A completed summons for each named defendant;

15                  b.      A completed USM-285 form for each named defendant; and

16                  c.      Three (3) signed copies of the Complaint;

17               4. Plaintiff need not attempt service on Defendants, and need not request waiver of

18                  service. Upon receipt of the above-described documents, the Court will direct the

19                  United States Marshals Service to serve Defendants pursuant to Federal Rule of

20                  Civil Procedure 4; and
21               5. The failure to comply with this order may result in the dismissal of this action.

22
     IT IS SO ORDERED.
23

24      Dated:     October 5, 2018                              /s/
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        2
